 


110 HRES 140 IH: Requesting the Secretary of Defense to remove members of the United States Armed Forces from street patrol duty in Iraq.
U.S. House of Representatives
2007-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 140 
IN THE HOUSE OF REPRESENTATIVES 
 
February 8, 2007 
Mr. Johnson of Georgia submitted the following resolution; which was referred to the Committee on Armed Services 
 
RESOLUTION 
Requesting the Secretary of Defense to remove members of the United States Armed Forces from street patrol duty in Iraq. 
 
 
Whereas the conflict in Iraq has become a civil war for which there is no military solution; 
Whereas members of the United States Armed Forces are targets for attacks by insurgents in Iraq, and approximately 60 percent of Iraqis support such attacks; 
Whereas members of the Armed Forces are conducting street patrols in Iraq, which has led to an increasingly high rate of casualties of members of the Armed Forces; 
Whereas the conduct of street patrols in Iraq should be the sole duty of trained Iraqi troops; 
Whereas members of the Armed Forces would be more effective if they were used to fortify sensitive areas in Iraq, protect Iraqi Government officials, entities, and functions, and respond to destabilizing emergencies throughout Iraq; and 
Whereas Iraqi politics and United States diplomacy, including dialogue with Iran, Syria, and other countries in the region, are the only strategies that can end the civil war in Iraq: Now, therefore, be it 
 
That the House of Representatives— 
(1)requests the Secretary of Defense to remove members of the United States Armed Forces from street patrol duty in Iraq by not later than the end of the six-month period beginning on the date of the adoption of this resolution, with the exception of those members of the Armed Forces who are training Iraqi troops to conduct street patrols in Iraq; and 
(2)requests the Secretary of Defense to ensure that members of the Armed Forces who are taken off of street patrol duty in Iraq are used to fortify sensitive areas in Iraq, protect Iraqi Government officials, entities, and functions, and respond to destabilizing emergencies throughout Iraq. 
 
